Where by special permission of the Court an argument is allowed on a petition for a rehearing in advance of the granting of a rehearing in a case decided by the Supreme Court, and the Court after full and fair argument of the matters presented by the petition for a rehearing is of the opinion that such petition for rehearing is well founded, and that the prior decision of the Supreme Court should not be adhered to, but should be receded from in whole or in part, it is competent for the Supreme Court to dispose of the whole case upon the argument and hearing had on the petition for a rehearing without granting a formal rehearing, and thereupon enter such new or amended appellate judgment in the premises as may be appropriate and in accordance with the opinion of the Supreme Court arrived at upon the reargument had upon the petition for rehearing. Such was the practice followed in this case and therefore the petition for reconsideration of the Court's opinion filed herein on July 14, 1936, is denied and the following judgment of the Supreme Court in the premises entered: "That the previous judgment of the Supreme Court herein be vacated and set aside upon consideration of the appellee's second petition for rehearing and that the decree appealed from be now affirmed because of an equal division of the Supreme Court solely on procedural questions *Page 466 
which a majority of the Court are of the opinion should not work a reversal of the decree under the circumstances of this case as shown by the record, the costs of appeal to be taxed equally against appellants and appellee."
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
                          ON FURTHER REHEARING.